DISMISS and Opinion Filed December 19, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00308-CV

                          IN THE INTEREST OF C.M.S., A CHILD

                       On Appeal from the 470th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 470-54249-2016

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. After appellant failed to respond to the Court’s

inquiry regarding the reporter’s record, we ordered the appeal submitted without a reporter’s

record and appellant’s brief to be filed by August 29, 2018. By postcard dated October 26, 2018,

we notified appellant the time for filing his brief had expired. We directed appellant to file a brief

and an extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief nor otherwise corresponded with the Court regarding the status of

this appeal.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE


180308F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 IN THE INTEREST OF C.M.S., A CHILD               On Appeal from the 470th Judicial District
                                                  Court, Collin County, Texas
 No. 05-18-00308-CV                               Trial Court Cause No. 470-54249-2016.
                                                  Opinion delivered by Chief Justice Wright.
                                                  Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee EMILY C.GRINDINGER recover her costs of this appeal
from appellant JAMES SLAUGHTER.


Judgment entered December 19, 2018




                                            –3–